Rios v Shepter (2018 NY Slip Op 08888)





Rios v Shepter


2018 NY Slip Op 08888


Decided on December 21, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


1481 CA 18-01134

[*1]JAVIER RIOS, PLAINTIFF-RESPONDENT,
vLEE SHEPTER AND GAIL SHEPTER, DEFENDANTS-APPELLANTS. 


OSBORN REED & BURKE, LLP, ROCHESTER (CHRISTIAN C. CASINI OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
LIPSITZ & PONTERIO, LLC, BUFFALO (ANNE E. JOYNT OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Monroe County (John J. Ark, J.), entered September 25, 2017. The order denied defendants' motion for summary judgment. 
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on October 29, 2018, and filed in the Monroe County Clerk's Office on November 2, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: December 21, 2018
Mark W. Bennett
Clerk of the Court